Filed 5/19/15 P. v. Miranda CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




THE PEOPLE,                                                                                  C074295

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF123887A)

         v.

SESAR ARMANDO MIRANDA,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)

                       FACTUAL AND PROCEDURAL BACKGROUND

         On May 1, 2013, defendant was subjected to a traffic stop because he had a broken
license plate light. Defendant was on probation at the time and submitted to a probation


                                                             1
search. That search revealed defendant was in possession of a digital scale, packaging
material, and 2.5 grams of crystal methamphetamine.
         Defendant was arrested and charged with transporting methamphetamine in
violation of Health and Safety Code section 11379. The People further alleged defendant
was previously convicted of criminal gang activity (Pen. Code, § 186.22, subd. (a)), a
serious felony under Penal Code sections 1170.12, subdivision (b) and 667, subdivision
(d).
         The complaint was later amended to charge defendant with possession of
methamphetamine for sale in violation of Health and Safety Code section 11378.
Defendant pled no contest to the amended charge. In exchange for his plea, the
sentencing enhancement allegation was stricken and the People agreed to a sentence of
three years in state prison.
         Defendant was immediately sentenced to prison according to the terms of his plea
agreement. The trial court ordered him to pay various fines and fees and awarded him 16
days of custody credit (eight actual and eight conduct).
         Defendant appeals. The trial court denied his request for a certificate of probable
cause.

                                     WENDE REVIEW

         We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, requesting the court to
review the record and determine whether there are any arguable issues on appeal.
Defendant was advised by counsel of the right to file a supplemental brief within 30 days
of the date of filing of the opening brief. More than 30 days have elapsed, and we
received no communication from defendant.
         Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.


                                               2
                                  DISPOSITION

     The judgment is affirmed.



                                                MURRAY   , J.



We concur:



     RAYE               , P. J.



     BLEASE             , J.




                                       3